FILED
                            NOT FOR PUBLICATION                              FEB 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CAROL A. STENT; DAVID Y.                          No. 12-15657
NAKAHARA,
                                                  D.C. No. 2:11-cv-00770-KJD-
               Plaintiffs - Appellants,           CWH

  v.
                                                  MEMORANDUM*
BANK OF AMERICA, NA; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                           Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ

       Carol A. Stent and David Y. Nakahara, an attorney, appeal pro se from the

district court’s judgment dismissing their action arising from foreclosure proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Cervantes v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011), and we

affirm.

       The district court properly dismissed Stent’s claim for fraudulent foreclosure

under Nevada’s Deceptive Trade Practices Act because Stent failed to allege facts

showing that any foreclosure had occurred. See Buzz Stew, LLC v. City of N. Las

Vegas, 181 P.3d 670, 674 (Nev. 2008) (dismissing claim based on speculative

future act).

       The district court properly dismissed Stent’s claim for intentional

interference because Stent failed to allege facts showing that defendants were

aware of the prospective contractual relationship that she had with the potential

buyer. See Wichinsky v. Mosa, 847 P.2d 727, 729-30 (Nev. 1993) (explaining the

elements of an intentional interference with prospective economic advantage

claim).

       Dismissal of Stent’s negligence claim was proper because Nevada’s

economic loss doctrine bars a party from recovering for purely monetary harm in

negligence cases. See Giles v. Gen. Motors Acceptance Corp., 494 F.3d 865, 879

(9th Cir. 2007) (explaining economic harm doctrine).

       The district court properly dismissed Nakahara’s loss of consortium claim

because it is contingent on Stent’s success on one of the other three claims. See


                                           2                                  12-15657
Turner v. Mandalay Sports Entm’t, LLC, 180 P.3d 1172, 1178 & n.31 (Nev. 2008)

(explaining that a husband’s loss of consortium claim failed because his wife’s

claim failed). The district court properly dismissed Nakahara’s remaining claims

because Nakahara failed to show that he had any legally protected interest in the

property, the mortgage note, or the deed of trust. See Tourgeman v. Collins Fin.

Servs., 755 F.3d 1109, 1114 (9th Cir. 2014) (explaining standing doctrine and

injury requirement).

      The district court did not abuse its discretion by dismissing the action

without leave to amend because amendment would have been futile. See

Cervantes, 656 F.3d at 1041 (setting forth standard of review).

      We reject appellants’ contention that the district court erred in failing to sua

sponte remand this action to state court.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                            3                                    12-15657